Citation Nr: 1811473	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a lower back disability, to include lumbar spondylosis, other than spina bifida occulta, and lumbar degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1992 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned in January 2015.  This matter was previously before the Board in September 2016, where the Board granted service connection for DDD of the lumbar spine, denied service connection for spina bifida occulta, and remanded the claim for service connection for a back disability other than lumbar DDD and spina bifida occulta for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this matter to, among other items, obtain a VA addendum opinion with respect to the etiology of the Veteran's claimed back disability other than lumbar DDD and spina bifida occulta; specifically, the examiner was to identify all current low back disabilities, and for each diagnosis made other than spina bifida occulta and lumbar DDD, to opine as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's back disability began in service.  

In November 2016, the VA examiner who performed the Veteran's May 2012 VA examination provided an addendum opinion with respect to the Veteran's claimed low back disability.  The examiner noted that the available medical records show that the Veteran was diagnosed with facet arthropathy of the lumbar spine, a degenerative condition of the posterior facet joints, which could also be called lumbar spondylosis or a degenerative joint disease (DJD).  Ultimately the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury event or illness, noting that while it was likely that the degenerative changes in the Veteran's lumbar spine were present prior to the February 2005 imaging report where they were first noted, without additional medical documentation, it was impossible to state whether or not they had their onset in service without resorting to mere speculation.  The opinion is inadequate because it is internally consistent.  The examiner first indicates there is less than a 50 percent chance that the Veteran's low back disability is related to service, but then the examiner states that he cannot state whether the degenerative changes had their onset in service without resorting to mere speculation.  

Moreover, the examiner does not specifically address the lay evidence of record regarding the onset of symptomatology in service.  Specifically, the Board notes that the Veteran has made multiple statements that he experienced back pain in service, and submitted a buddy statement from a fellow serviceman concerning his symptoms in service.  In his January 2015 Board hearing, the Veteran stated that his duties as a firefighter while in service would cause him to experience back pain, and that he didn't seek treatment in service because he didn't want a medical discharge and wanted to continue working as a firefighter.  The Board notes that in an April 1993 occupational medical examination, the Veteran appears to have initially indicated that he had experienced recurrent back pain, but then scratched the notation out, lending credence to his lay statements.  In a February 2015 buddy statement, E.T.C., a firefighter who served with the Veteran, noted that their work as firefighters required them to wear heavy gear and perform duties which would cause back pain, and further stated that the Veteran told him on multiple occasions that he was experiencing back pain at that time.  A remand is therefore required to obtain a new VA examination and an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a medical professional who has not previously examined the Veteran to determine the nature and etiology of any current low back disability other than spina bifida occulta and lumbar DDD.  The entire claims file, including all electronic files, must be reviewed by the examiner.

The examiner is to identify any present low back disorder other than spina bifida occulta and lumbar DDD; and for any such distinct low back disorder found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.  The examiner should specifically address the lay statements of record, including E.  C.'s February 2015 buddy statement and the Veteran's contentions that he experienced low back pain in service as a result of his work as a firefighter. 

For purposes of this opinion, the examiner must presume the Veteran did not have any pre-existing spine disability (other than the noted spina bifida occulta) at the time of entry into service, in spite of his reported history of previous back issues.

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




